Citation Nr: 1633756	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.  

2.  Entitlement to service connection for alcohol dependence.

3.  Entitlement to service connection for arthritis of the toes. 

4.  Entitlement to service connection for a disability manifested by balance impairment and dizziness, claimed as secondary to the service-connected hearing loss disability. 

5.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to March 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has characterized the issues as above after careful consideration of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that Clemons does not warrant a broadening of the claim for service connection for arthritis of the toes.  In this regard, the Board notes that the RO adjudicated the issue of entitlement to service connection for "neurological damage, bilateral legs," in a September 2010 rating decision, with explicit consideration of the reported pain, numbness, and tingling in the feet and abnormal sensory and reflex findings in the ankles and feet.  The Veteran did not appeal the RO's denial of this issue.  Review of the statements provided by the Veteran does not suggest an intent to file service connection for any foot disorder other than arthritis (or the neurological impairment) or a reasonable belief that any other disorder is on appeal.  

The Veteran requested a hearing before the Board in his substantive appeal.  However, in June 2014, he submitted a statement indicating that he wished to withdraw the hearing request.

New evidence, specifically VA examination records, was associated with the record after the claim to reopen and the alcoholism claim were last decided by the RO.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice to the Veteran in deciding these issues at this time.  

The issues of entitlement to service connection for a disability manifested by balance impairment and dizziness and arthritis of the toes and an increased rating for hearing loss disability are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A May 1994 rating decision denied service connection for a right shoulder disability; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the May 1994 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  The Veteran's alcohol dependence is not secondary to service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for alcohol dependence are not met.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  In this regard the Board notes that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  The Board notes that the Veteran was not provided a VA examination and no VA opinion was obtained in response to either claim decided herein.  The Board finds VA has no obligation to provide an examination or obtain an opinion.  Regarding the claim to reopen, VA has no such obligation if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  Regarding the service connection claim, VA has no such obligation because service connection is precluded for alcohol dependence on a direct basis and there is no competent evidence suggesting that the alcohol dependence is secondary to a service-connected disability.

Accordingly, the Board will address the merits of the appellant's appeal.


II.  Claim to Reopen 

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

A claim of entitlement to service connection for a right shoulder disability was denied in a May 1994 decision.  The claim was denied because the evidence did not show the Veteran had a right shoulder disability.  The decision notes that the record only documented a finding of bilateral upper extremity neuropathy.  The Veteran was notified of this decision but did not appeal the decision.

The medical evidence added to the record after the decision includes VA and private medical records and statements from the Veteran.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim.  Specifically, there remains no competent evidence of a disability of the right shoulder.  In this regard, the Board notes that the RO has distinguished the right shoulder disability from any neurological disability affecting the right upper extremity, both in the May 1994 rating decision and a September 2010 rating decision that considered the issue of service connection for nerve damage with tingling of the upper arms and shoulders on a de novo basis.   

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  


III.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty but no compensation will be paid if the disability is a result of abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2016).

The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  

B.  Factual Background and Analysis

Upon consideration of the evidence, the Board finds service connection is not warranted for alcohol dependence.  Service connection may not be granted for service connection for alcohol abuse on the basis of service incurrence or aggravation.  Although the law does not preclude a veteran from receiving compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a service-connected disability, there is no evidence linking the alcohol dependence to a service-connected disability.  In this regard, the Board notes that the Veteran has not alleged, and the evidence does not suggest, that the alcohol dependence was caused or aggravated (or is otherwise a symptom of) the service-connected hearing loss disability, tinnitus, or left shoulder disability.  In addition the evidence does not suggest and the Veteran has not contended that the alcohol dependence was caused or aggravated by the arthritis of the toes and the disability manifested by impaired balance and dizziness for which service connection is sought.  Therefore, the claim for service connection must be denied.  In deciding this claim, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a right shoulder disability is denied.

Service connection for alcohol dependence is denied.  


REMAND

Regarding the hearing loss disability claim, the Veteran was most recently afforded a VA audiological examination in May 2013.  In argument submitted to the Board in June 2016, the representative asserted that the disability has worsened since that examination.  Therefore, the Board has determined that the Veteran should be afforded another VA audiological examination to determine the current degree of severity of the hearing loss.  

Regarding the balance impairment and dizziness claim, the record reveals that the Veteran was scheduled for specialty examinations but the Veteran declined to attend, citing the distance and his status as a widowed parent.  He has requested a fee-basis examination in a location closer to his residence.  The Board finds VA should try to arrange a fee-basis examination to determine whether the Veteran has a disorder manifested by balance impairment secondary to his hearing loss.  VA should also inform the Veteran that he can obtain and submit an opinion from a non-VA medical professional in support of his claim.  

Regarding the arthritis claim, the Board finds an opinion is needed to determine whether the currently diagnosed arthritis of the toes is related to service, to include the in-service parachute jumps. 

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Inform the Veteran that he should, if he is able to do so, obtain and submit a statement from a physician supporting his contention that he has a balance disorder that is related to his service-connected bilateral hearing loss disability.  He should also be informed that the physician providing any such opinion should also provide the rationale for the opinion.

3.  If the foregoing development does not result in the receipt of sufficient evidence to grant the claim, the Veteran should be afforded a VA fee-basis examination (at a location that he can attend) by an appropriate medical professional to determine the etiology of the reported balance impairment and dizziness.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify any disorders manifested by balance impairment and dizziness that have been present during the period of the claim.  

For each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in service, is etiologically related to service, was caused by the service-connected hearing loss, or was aggravated by the service-connected hearing loss.  The rationale for all opinions expressed must be provided.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  All pertinent evidence of record must be made available to and reviewed by an appropriate VA medical professional to determine whether the Veteran's arthritis of the toes is related to service.  The medical professional should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's arthritis, noted as osteoarthrosis in the July 2009 radiographic report, manifest within one year of his discharge from active service or is otherwise related to service

The rationale for each opinion expressed must also be provided, with consideration of the Veteran's in-service parachute jumps.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.  

An examination of the Veteran should only be performed if deemed necessary by the person or persons designated to provide the opinion.

5.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, including an assessment of the functional impact of the hearing loss.  

6.  Undertake any other indicated development.

7.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


